FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 09-30000
               Plaintiff-Appellant,             D.C. No.
               v.                           2:99-cr-00666-
AHMED RESSAM,                                    JCC-1
              Defendant-Appellee.
                                               ORDER

                    Filed August 2, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             10305